Citation Nr: 1010284	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for an acquired psychiatric disorder, 
including mental inaptitude and schizophrenia claimed as a 
nervous condition, depression, and paranoid traits.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military for a total 
of 1 month and 16 days, from October 28 to December 13, 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
November and December 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

As support for the petition to reopen his claim, the Veteran 
and his spouse testified at a hearing at the RO in July 2008 
before a local decision review officer.  They also more 
recently testified at another hearing at the RO in September 
2008, this time before the undersigned Veterans Law Judge of 
the Board - also referred to as a Travel Board hearing. 


FINDINGS OF FACT

1.  A May 1988 RO decision initially considered and denied 
the Veteran's claim for service connection for an acquired 
psychiatric disorder because his service treatment records, 
although indicating he had serious mental limitations 
(mental inaptitude) and that he was discharged from service 
on account of that, did not show he had psychiatric illness 
while in service as to suggest a nervous condition was 
incurred in or aggravated by his military service.

2.  The RO again denied the claim in July 1988 after 
considering additional evidence, including the report of a 
June 1988 VA compensation examination.  Aside from 
reiterating the basis of the prior denial, this additional 
denial concluded the Veteran also did not have a psychosis 
such as schizophrenia to a compensable degree within one year 
of his discharge from service.  He appealed to the Board.

3.  The Board subsequently issued a decision in February 1989 
also denying the claim because there was no evidence of an 
acquired psychiatric disorder during the Veteran's military 
service, or of a psychosis such as schizophrenia to a 
compensable degree within one year of his discharge, and 
since an acquired psychiatric disorder was not first reported 
medically until many years after service.

4.  The Board notified the Veteran of that decision later 
that same month, and he did not appeal.

5.  In a decision since issued in April 1997, the RO denied 
his petition to reopen this claim essentially because the 
additional evidence he had submitted since the prior denial 
of this claim was duplicative or cumulative of evidence 
already considered when previously denying this claim.

6.  The RO notified him of that decision in an April 1997 
letter, and he initiated an appeal by filing a timely notice 
of disagreement (NOD) in February 1998.  But after receiving 
a statement of the case (SOC) concerning this claim in March 
1998, he did not perfect the appeal of this claim by also 
filing a timely substantive appeal (e.g., VA Form 9 or 
equivalent statement).

7.  He filed another petition to reopen this claim in July 
1998, which the RO denied later in July 1998 for essentially 
the same reasons and bases previously stated.

8.  The RO sent him a letter later in July 1998 notifying him 
of that decision, and he again initiated, but did not 
perfect, a timely appeal.

9.  The additional evidence received since that July 1998 
decision is cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate this claim concerning his acquired 
psychiatric disorders, and does not raise a reasonable 
possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  The RO's July 1998 rating decision denying the petition 
to reopen the claim for service connection for an acquired 
psychiatric disorder is final and binding on the Veteran 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.202, 20.302, 
20.1103 (2009).

2.  New and material evidence has not been submitted since to 
reopen this claim.  38 C.F.R. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC) held that VA must 
both notify a claimant of the evidence and information 
necessary to reopen the claim and of the evidence and 
information necessary to establish entitlement to the 
underlying benefit being sought.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases of the denial in the prior decision and provide the 
claimant a notice letter describing what evidence would be 
necessary to substantiate those elements required to 
establish entitlement to benefits that were found 
insufficient in the previous denial.



VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a 
statement of the case (SOC) or a supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Veteran, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, letters satisfying the 
notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to 
the Veteran in June 2006, July 2006, and June 2007.  The 
letters comply with the Court's holding in Kent, supra, in 
that they include discussion of the requirements for 
reopening this previously denied and unappealed claim, 
information concerning why this claim was previously denied, 
and the criteria for establishing underlying claim for 
entitlement to service connection.  

And as for the duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim, the VCAA left 
intact the requirement that he first present new and material 
evidence to reopen his claim under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist has been 
satisfied and proceed to evaluate the merits of the claim.  
See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  VA is not obligated 
to schedule him for an examination for a medical nexus 
opinion unless and until he submits new and material evidence 
to reopen his claim.  38 C.F.R. § 3.159(c)(4)(iii).

And, otherwise, VA has obtained all medical and other records 
he and his representative have identified as relevant to the 
claim.  Accordingly, the Board finds that no further 
development is necessary to meet the requirements of the VCAA 
or Court.

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for an Acquired Psychiatric 
Disorder

A May 1988 RO decision initially considered and denied the 
Veteran's claim for service connection for an acquired 
psychiatric disorder because his service treatment records, 
although indicating he had serious mental limitations 
(mental inaptitude) and that he was discharged from service 
on account of that, did not show he had psychiatric illness 
while in service as to suggest a nervous condition was 
incurred in or aggravated by his military service.

The RO again denied the claim in July 1988 after considering 
additional evidence, including the report of a June 1988 VA 
compensation examination.  Aside from reiterating the basis 
of the prior denial, this additional denial concluded the 
Veteran also did not have a psychosis such as schizophrenia 
to a compensable degree within one year of his discharge from 
service.  He appealed to the Board.

The Board subsequently issued a decision in February 1989 
also denying the claim because there was no evidence of an 
acquired psychiatric disorder during the Veteran's military 
service, or of a psychosis such as schizophrenia to a 
compensable degree within one year of his discharge, and 
since an acquired psychiatric disorder was not first reported 
medically until many years after service.  In denying the 
claim, as had the RO, the Board acknowledged he was honorably 
discharged in December 1971 due to unsuitability as a result 
of mental inaptitude.  But the Board also pointed out a 
December 1971 neuropsychiatric evaluation report indicated he 
had no psychoses, psychoneurosis, or organic syndrome.  
Moreover, there was no evidence of an acquired psychiatric 
disorder, including schizophrenia, until some 16 years after 
his discharge from service.

The Board notified the Veteran of that February 1989 decision 
later that same month, and he did not appeal.  [Note:  he had 
this opportunity with passage of the Judicial Review Act of 
1988 since it had provided a higher level of appellate review 
with creation of the CAVC.]

In a decision since issued in April 1997, the RO denied the 
Veteran's petition to reopen this claim essentially because 
the additional evidence he had submitted since the prior 
denial of this claim was duplicative or cumulative of 
evidence already considered when previously denying this 
claim.  The RO notified him of that decision in an April 1997 
letter, and he initiated an appeal by filing a timely NOD in 
February 1998.  But after receiving a SOC concerning this 
claim in March 1998, he did not perfect the appeal of this 
claim by also filing a timely substantive appeal (e.g., VA 
Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.



The Veteran filed another petition to reopen this claim in 
July 1998, which the RO denied later in July 1998 for 
essentially the same reasons and bases previously stated.  
The RO sent him a letter later in July 1998 notifying him of 
that decision, and he again initiated, but did not perfect, a 
timely appeal.  Id.

Therefore, that July 1998 rating decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.202, 
20.302, 20.1103.

The Veteran may reopen this claim, however, by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

New evidence means evidence not previously submitted to 
agency decision makers; and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  So the July 1998 decision marks the starting point 
for determining whether there is new and material evidence.



Irrespective of the RO's decision concerning whether there is 
new and material evidence, so, too, must the Board make this 
threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the claim on its underlying merits.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims); and VAOPGCPREC 05-92 
(March 4, 1992).  If the Board determines there is no new and 
material evidence, that is where the analysis must end, and 
what the RO determined in this regard is irrelevant.  Barnett 
v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

The additional evidence submitted since the RO's July 1998 
decision consist of the hearing testimony of the Veteran and 
his spouse, under oath, his written statements, Social 
Security Administration (SSA) records, as well as the records 
of his evaluation and treatment from VA health care 
providers.

The Veteran's oral hearing testimony and written statements 
are not new evidence because he is merely reiterating 
arguments he made prior to the RO denying this claim in July 
1998 and previously.  The same is true of the hearing 
testimony from his spouse.  It always has been his contention 
that he has chronic psychiatric disability as a residual of 
an injury (being bullied and struck by his drill instructor) 
while in service.  So continuing to make this same argument 
is not new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

During his September 2008 Travel Board hearing, the Veteran 
testified that shortly after service he had sought private 
medical treatment from a family doctor in 1976, who related 
the disability to military service.  The Veteran indicated 
that he had been unable to obtain any records from this 
physician, to document this allegation, because this 
physician was deceased or not practicing anymore.

The Court, however, has held that hearsay medical evidence, 
as transmitted by a lay person, is not sufficient to support 
a claim of service connection.  That is to say, the Veteran's 
account of what this doctor purportedly said, filtered as it 
is through a lay person's sensibilities, is simply too 
attenuated and inherently unreliable to constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  See also Kirwin v. Brown, 8 Vet. App. 148, 153 
(1995).  See, too, LeShore v. Brown, 8 Vet. App. 406 (1995) 
(The mere transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
Evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence.).  
So the Veteran's unsubstantiated lay assertions of this 
purported correlation, although new, are not also material.

The medical records submitted since the RO's July 1998 
decision that concern the Veteran's mental impairment, so 
relevant to this claim, for the most part only show his 
ongoing evaluation and treatment for variously diagnosed 
psychiatric disorders.  None of this additional medical 
evidence contains the required medical nexus opinion of an 
etiological link between his psychiatric disabilities (even 
assuming for the sake of argument that he had a diagnosable 
psychiatric disorder during service to account for his mental 
inaptitude) and his military service.  Instead, this evidence 
consists primarily of records of treatment many years after 
service that do not indicate in any way that any psychiatric 
condition is related to his military service.  Such evidence 
is not new and material evidence upon which the claim may be 
reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  See, too, 
Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing Veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).



As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for a 
psychiatric disorder is denied.  38 C.F.R. § 3.156(a).  
Furthermore, in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to warrant 
reopening the claim for service connection for an acquired 
psychiatric disorder, and the appeal of this claim is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


